UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 18, 2007 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 333-74794 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Section 8 - Other Events Item 8.01 Other Events On December 18, 2007, PPL Energy Supply, LLC (“PPL Energy Supply” or the “Company”) entered into an Underwriting Agreement (the “Underwriting Agreement”) with J.P. Morgan Securities Inc., as underwriter (the “Underwriter”), relating to the offering and sale by PPL Energy Supply of $50,000,000 of 6.20% Senior Notes due 2016 (the “Notes”). The Notes were issued on December 20, 2007 under PPL Energy Supply’s Indenture, dated as of October1, 2001, to The Bank of New York (as successor to JPMorgan Chase Bank, N. A. (formerly known as The Chase Manhattan Bank)), as trustee (the “Indenture”), as supplemented by Supplemental Indenture No. 8 dated as of December 1, 2007.Pursuant to the Indenture as previously supplemented, the Company had issued $300 million of Notes on May 18, 2006 and $150 million of Notes on July 18, 2006.The maturity date of the Notes is May 15, 2016.The Notes may be redeemed at the Company’s option, in whole at any time or in part from time to time, at the redemption prices set forth in the prospectus supplement.A copy of the Underwriting Agreement is attached as Exhibit 1(a) to this report.The Indenture, Supplemental Indenture and Officer’s Certificate are filed with this report as Exhibits 4(a), 4(b) and 4(c), respectively. The Bonds were offered and sold under PPL Energy Supply’s joint Registration Statement on Form S-3 on file with the Securities and Exchange Commission (Registration No.333-132574-03), as amended by Post-Effective Amendment No.1 thereto.
